Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because:
The language “may indicate”, “After performing the comparison”, “may be provided”, and “may use” are speculative and fail to provide a concise statement of the technical disclosure.
The language “among other operations” fails to be a concise statement of the technical disclosure.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “error-free” is indefinite. One of ordinary skill in the art would understand there are detectable and undetectable errors in a memory system. The scope of the use of “error-free” is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6 – 12, 14, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acton, U.S. Publication 2003/0066010 (herein Acton). 

Regarding claim 1, Acton discloses: A method, comprising: receiving, at a memory device, a read command from a host device (paragraph 0036); reading, in response to the read command from a memory array of the memory device, a set of data and a first error correction code associated with the set of data (paragraph 0036); generating, at the memory device based at least in part on reading the set of data and the first error correction code, a second error correction code for the set of data (paragraph 0038); comparing, based at least in part on generating the second error correction code, the first error correction code and the second error correction code (paragraph 0038); and transmitting, to the host device, the set of data and an indication of whether the first error correction code and the second error correction code match based at least in part on the comparing (paragraph 0029, 0036 – 0038).

Regarding claim 2, Acton discloses: identifying a match between the first error correction code and the second error correction code based at least in part on the comparing, wherein the indication indicates that the first error correction code and the second error correction code match based at least in part on the identifying (paragraph 0036 – 0038).

Regarding claim 3, Acton discloses: the indication further indicates that the set of data is error-free based at least in part on the identifying (paragraph 0036 – 0038).

Regarding claim 4, Acton discloses: identifying a mismatch between the first error correction code and the second error correction code based at least in part on the comparing, wherein the indication indicates that the first error correction code and the second error correction code mismatch based at least in part on the identifying (paragraph 0036 – 0038).

Regarding claim 6, Acton discloses: attempting to correct an error in the set of data based at least in part on identifying the mismatch, wherein the set of data is transmitted to the host device after attempting to correct the error in the set of data (paragraph 0036 – 0038).

Regarding claim 7, Acton discloses: comparing the first error correction code and the second error correction code comprises inputting the first error correction code and the second error correction code into an exclusive or gate, and attempting to correct the error comprises: determining a location of the error in the set of data based at least in part on an output of the exclusive or gate, and flipping a bit of the set of data at the location determined based at least in part on the output of the exclusive or gate (paragraph 0036 – 0038).

Regarding claim 8, Acton discloses: A method, comprising: transmitting, from a host device, a read command (paragraph 0036); receiving, in response to the read command, a set of data and a first error correction code (paragraph 0036); generating, at the host device, a second error correction code for the set of data based at least in part on receiving the set of data (paragraph 0029, 0036 – 0038); comparing, based at least in part on generating the second error correction code, the first error correction code and the second error correction code (paragraph 0029, 0036 – 0038); generating, based at least in part on the comparing, an indication of whether the first error correction code and the second error correction code are matching (paragraph 0029, 0036 – 0038); and determining, by the host device, whether to use or discard the set of data based at least in part on the indication (paragraph 0029, 0036 – 0038).

Regarding claim 9, Acton discloses: identifying a match between the first error correction code and the second error correction code based at least in part on the comparing, wherein the indication indicates that the first error correction code and the second error correction code match based at least in part on the identifying (paragraph 0036 – 0038).

Regarding claim 10, Acton discloses: the indication further indicates that the set of data is error-free based at least in part on the identifying, and the host device determines to use the set of data based at least in part on the indication indicating that the set of data is error-free (paragraph 0036 – 0038).

Regarding claim 11, Acton discloses: identifying a mismatch between the first error correction code and the second error correction code based at least in part on the comparing, wherein the indication indicates that the first error correction code and the second error correction code mismatch based at least in part on the identifying (paragraph 0036 – 0038).

Regarding claim 12, Acton discloses: the host device determines to discard the set of data based at least in part on the indication indicating that the set of data contains an error (paragraph 0036 – 0038).

Regarding claim 14, Acton discloses: comparing the first error correction code and the second error correction code comprises: inputting the first error correction code and the second error correction code into an exclusive or gate, wherein a non-zero output of the exclusive or gate indicates a mismatch between the first error correction code and the second error correction code  (paragraph 0036 – 0038).

Regarding claim 18, Acton discloses: An apparatus, comprising: memory; and a processor coupled with the memory and configured to cause the apparatus to: transmit, from a host device, a read command  (paragraph 0036 – 0038); receive, in response to the read command, a set of data and a first error correction code  (paragraph 0036 – 0038); generate, at the host device, a second error correction code for the set of data based at least in part on receiving the set of data (paragraph 0029, 0036 – 0038); compare, based at least in part on generating the second error correction code, the first error correction code and the second error correction code(paragraph 0029, 0036 – 0038); generate, based at least in part on the comparing, an indication of whether the first error correction code and the second error correction code match (paragraph 0029, 0036 – 0038); and determine, by the host device, whether to use or discard the set of data based at least in part on the indication (paragraph 0029, 0036 – 0038).

Regarding claim 19, Acton discloses: identify a match between the first error correction code and the second error correction code based at least in part on the comparing, wherein the indication indicates that the first error correction code and the second error correction code match based at least in part on the identifying (paragraph 0036 – 0038).

Regarding claim 20, Acton discloses: identify a mismatch between the first error correction code and the second error correction code based at least in part on the comparing, wherein the indication indicates that the first error correction code and the second error correction code mismatch based at least in part on the identifying (paragraph 0036 – 0038).

Allowable Subject Matter
Claims 5, 13, and 15 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

SHARON; ERAN et al.		US 20140245098 A1
Deutsch; Sergej et al.		US 20190042369 A1
Selinger; Robert D.			US 20110041005 A1
Longwell; Michael L. et al.		US 20100083065 A1
Trantham; Jon David		US 20100180182 A1
Boehm; Aaron P. et al.		US 20200117540 A1
CHUNG; Hoi-ju et al.		US 20170192721 A1
Fillingim; Jeremy			US 20110307758 A1
Aadsen; Duane Rodney et al.	US 20060048031 A1
KODERA; Shunsuke et al.		US 20170160946 A1
Benedict; Melvin K. et al.		US 20160092306 A1
Linstadt; Eric				US 20130179751 A1
Micheloni; Rino et al.		US 8694855 B1
Gjorup; Karsten			US 9495232 B2
generating, at the memory device based at least in part on reading the set of data and the first error correction code, a second error correction code for the set of data; 
comparing, based at least in part on generating the second error correction code, the first error correction code and the second error correction code;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111